Execution Copy






















PURCHASE AGREEMENT

between

BANK ONE, NATIONAL ASSOCIATION,

as Transferor

and

BANK ONE AUTO SECURITIZATION LLC,

as Purchaser

Dated as of August 29, 2003













--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page




ARTICLE I

DEFINITIONS

1




SECTION 1.1.

Definitions

1

SECTION 1.2.

Other Interpretive Provisions

1




ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

1




SECTION 2.1.

Purchase and Sale of Receivables.

1

SECTION 2.2.

Receivables Purchase Price

1

SECTION 2.3.

Transferor’s Repurchase Right

1




ARTICLE III

REPRESENTATIONS AND WARRANTIES

1




SECTION 3.1.

Representations, Warranties and Covenants of the Purchaser

1

SECTION 3.2.

Representations and Warranties of the Transferor.

1

SECTION 3.3.

Representations and Warranties as to Each Receivable.

1

SECTION 3.4.

Repurchase upon Breach

1




ARTICLE IV

COVENANTS OF THE TRANSFEROR

1




SECTION 4.1.

Protection of Title to the Transferor Assets

1




ARTICLE V

MISCELLANEOUS PROVISIONS

1




SECTION 5.1.

Obligations of the Transferor

1

SECTION 5.2.

The Transferor’s Assignment of Purchased Receivables

1

SECTION 5.3.

Subsequent Transfer to Issuer and Indenture Trustee

1

SECTION 5.4.

Amendment

1

SECTION 5.5.

Waivers

1

SECTION 5.6.

Notices

1

SECTION 5.7.

Costs and Expenses

1

SECTION 5.8.

Representations to Survive

1

SECTION 5.9.

Governing Law

1

SECTION 5.10.

Counterparts

1







Exhibit A  Location of Bank One, National Association and the Purchaser




--------------------------------------------------------------------------------




PURCHASE AGREEMENT

This PURCHASE AGREEMENT (as from time to time amended, supplemented or otherwise
modified and in effect, this “Agreement”) is made as of this 29th day of August,
2003 by and between BANK ONE, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States (the “Transferor”),
and BANK ONE AUTO SECURITIZATION LLC, a Delaware limited liability company (the
“Purchaser”).

WHEREAS, in the regular course of its business, the Transferor purchases Motor
Vehicle Loans secured by new and used automobiles and light trucks from motor
vehicle dealers;

WHEREAS, the Purchaser desires to purchase from the Transferor a portfolio of
Motor Vehicle Loans arising in connection with Motor Vehicle Loans purchased by
the Transferor from Dealers; and

WHEREAS, the Transferor is willing to sell such Motor Vehicle Loans to the
Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.  Definitions.  Capitalized terms are used in this Agreement as
defined in Appendix X to the Sale and Servicing Agreement dated as of August 29,
2003 (the “Sale and Servicing Agreement”), among Bank One Auto Securitization
Trust 2003-1, as issuer, the Purchaser, as Seller, Bank One, National
Association, as Servicer and JPMorgan Chase Bank, as Indenture Trustee, as the
same may be amended and supplemented from time to time.

SECTION 1.2.  Other Interpretive Provisions.  For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC and not otherwise defined in this Agreement are used as defined in
that Article; (c) the words “hereof,” “herein” and “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement; (d) references to any Article, Section, Schedule or
Exhibit are references to Articles, Sections, Schedules and Exhibits in or to
this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” means “including without limitation”; (f) references to any
Person include that Person’s successors and assigns; (g) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; and (h) terms shall be equally
applicable to both the singular and the plural forms thereof.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

SECTION 2.1.  Purchase and Sale of Receivables.

Effective as of the Closing Date and immediately prior to the transactions
pursuant to the Indenture, the Sale and Servicing Agreement and the Trust
Agreement, the Transferor does hereby sell, transfer, assign, set over and
otherwise convey to the Purchaser, without recourse, subject to the obligations
herein, all right, title and interest of the Transferor in and to (the
“Transferor Assets”):

(i)

the Receivables, and all monies received thereon after the Cutoff Date;

(ii)

the security interests in the Financed Vehicles granted by Obligors pursuant to
the Receivables and any other interest of the Transferor in the Financed
Vehicles and any other property that shall secure the Receivables;

(iii)

any proceeds with respect to the Receivables from claims on any Insurance
Policies covering Financed Vehicles or the Obligors or from claims under any
lender’s single interest insurance policy naming the Transferor as an insured;

(iv)

any rebates of premiums relating to Insurance Policies and rebates of other
items such as extended warranties financed under the Receivables, in each case,
to the extent the Servicer would, in accordance with its customary practices,
apply such amounts to the Principal Balance of the related Receivable;

(v)

any proceeds from (A) any Receivable repurchased by a Dealer, pursuant to a
Dealer Agreement, or (B) the repossession of the Financed Vehicle resulting from
a default by an Obligor under the applicable Motor Vehicle Loan;

(vi)

any instrument or document relating to the Receivables; and

(vii)

the proceeds of any and all of the foregoing.

The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by the Purchaser
of any obligation of the Transferor to the Obligors, the Dealers or any other
Person in connection with the Transferor Assets.

It is the express intention of the Transferor and the Purchaser that (i) the
assignment and transfer herein contemplated constitute a sale of the Transferor
Assets, conveying good title thereto free and clear of any liens, encumbrances,
security interests or rights of other Persons, from the Transferor to the
Purchaser and (ii) the Transferor Assets described above not be a part of the
Transferor’s estate in the event of receivership or conservatorship of the
Transferor.  If, notwithstanding the intention of the Transferor and the
Purchaser, such conveyance is deemed to be a pledge in connection with a
financing or is otherwise deemed not to be a sale, the Transferor hereby grants,
and the parties intend that the Transferor shall have granted, to the Purchaser
a first priority perfected security interest in all of the Transferor’s right,
title and interest in the Transferor Assets, and that this Agreement shall
constitute a security agreement under applicable law and the Purchaser shall
have all of the rights and remedies of a secured party and creditor under the
UCC as in force in the relevant jurisdictions.  Notwithstanding the foregoing,
the Transferor intends on treating the sale of the Transferor Assets as a
financing for accounting purposes.  

SECTION 2.2.  Receivables Purchase Price.  In consideration for the Transferor
Assets, the Purchaser shall, on the Closing Date, pay to the Transferor the
Receivables Purchase Price.  The “Receivables Purchase Price” shall be
$720,924,206.93 in cash and the Certificates.

SECTION 2.3.  Transferor’s Repurchase Right.  The Transferor shall have the
right to repurchase an aggregate amount of 2% of the Receivables (by outstanding
principal balance) exercisable at any time, as of the first day of a calendar
month, not including any Receivables repurchased pursuant to Section 3.4.  The
percent of Receivables that the Transferor may repurchase pursuant to this
Section 2.3 shall be reduced with respect to each previous repurchase by the
quotient of (i) the outstanding principal balance of Receivables repurchased at
such time pursuant to this Section 2.3 divided by (ii) the Pool Balance at the
time of such repurchase.

ARTICLE  III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1.  Representations, Warranties and Covenants of the Purchaser.  The
Purchaser hereby makes the following representations and warranties upon which
the Transferor may rely.  Such representations are made as of the execution and
delivery of this Agreement, but shall survive the sale, transfer and assignment
of the Receivables to the Purchaser.

(a)

Organization and Good Standing.  The Purchaser is a limited liability company
duly organized and validly existing in good standing under the laws of the State
of Delaware and has full power, authority and legal right to own its properties
and conduct its business as such properties are at present owned and such
business is at present conducted, and to execute, deliver and perform its
obligations under this Agreement.

(b)

Due Qualification.  The Purchaser is duly qualified to do business and is in
good standing, and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business shall require such qualifications and in which the failure to do so
would materially and adversely affect the Purchaser’s performance of its
obligations under, or the validity or enforceability of, this Agreement.

(c)

Due Authorization.  The execution, delivery, and performance of this Agreement
have been duly authorized by the Purchaser by all necessary corporate action on
the part of the Purchaser and this Agreement will remain, from the time of its
execution, an official record of the Purchaser.

(d)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (whether applied in a proceeding at law or in equity).

(e)

No Violation. The execution and delivery of this Agreement by the Purchaser, and
the performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof applicable to the Purchaser, will not conflict
with, violate, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any Requirement of Law applicable to the Purchaser or any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Purchaser is a party or by which it is bound.

(f)

No Proceedings. There are no proceedings or investigations pending or, to the
best knowledge of the Purchaser, threatened against the Purchaser before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality seeking to prevent the issuance of the Notes or the Certificates
or the consummation of any of the transactions contemplated by this Agreement,
seeking any determination or ruling that, in the reasonable judgment of the
Purchaser, would materially and adversely affect the performance by the
Purchaser of its obligations under this Agreement, or seeking any determination
or ruling that would materially and adversely affect the validity or
enforceability of this Agreement.

(g)

Compliance with Requirements of Law.  The Purchaser shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, will maintain in effect all qualifications required under
Requirements of Law and will comply in all material respects with all other
Requirements of Law the failure to comply with which would have a material
adverse effect on the Purchaser’s performance of its obligations under this
Agreement.

(h)

All Consents.  All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Purchaser in connection with the execution
and delivery of this Agreement by the Purchaser and the performance of the
transactions contemplated by this Agreement by the Purchaser, have been duly
obtained, effected or given and are in full force and effect, except those
consents, orders or approvals which would not materially and adversely affect
the Purchaser’s performance of its obligations under, or the validity or
enforceability of, this Agreement.

SECTION 3.2.  Representations and Warranties of the Transferor.

The Transferor hereby makes the following representations and warranties upon
which the Purchaser may rely.  Such representations are made as of the execution
and delivery of this Agreement, but shall survive the sale, transfer and
assignment of the Transferor Assets to the Purchaser.

(a)

Organization and Good Standing.  The Transferor is a national banking
association duly organized and validly existing in good standing under the laws
of the United States of America and has full corporate power, authority and
legal right to own its properties and conduct its motor vehicle retail
installment sale contract business as such properties are at present owned and
such business is at present conducted, and had at all relevant times, and has,
power, authority and legal right to acquire, own and sell the Transferor Assets
pursuant to Article II.

(b)

Due Qualification.  The Transferor is duly qualified to do business as a foreign
corporation and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including, without limitation, the origination and
servicing of the Receivables) shall require such qualifications and in which the
failure to do so would materially and adversely affect the Purchaser’s
performance of its obligations under, the validity or enforceability of, this
Agreement or the Transferor Assets.

(c)

Due Authorization.  The Transferor has the power, authority and legal right to
execute and deliver this Agreement and to carry out its terms and to sell and
assign the Transferor Assets; and the execution , delivery and performance of
this Agreement has been duly authorized by the Transferor by all necessary
banking action.

(d)

Valid Sale; Binding Obligation.  The Transferor intends this Agreement to effect
a valid sale, transfer, and assignment of the Receivables and the other
properties and rights included in the Transferor Assets conveyed by the
Transferor to the Purchaser hereunder, enforceable against creditors of and
purchasers from the Transferor; this Agreement constitutes a legal, valid and
binding obligation of the Transferor, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect,
affecting the enforcement of creditors’ rights in general and the rights of
creditors of national banking associations and except as enforceability may be
limited by receivership, conservatorship and supervisory powers of bank
regulatory agencies generally.

(e)

No Violation. The execution and delivery of this Agreement by the Transferor,
and the performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof applicable to the Transferor, will not conflict
with, violate, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any Requirement of Law applicable to the Transferor or any
indenture, contract, agreement, mortgage, deed of trust or other instrument to
which the Transferor is a party or by which it is bound.

(f)

No Proceedings. There are no proceedings or investigations pending or, to the
best knowledge of the Transferor, threatened against the Transferor before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality seeking to prevent the issuance of the Notes or the Certificates
or the consummation of any of the transactions contemplated by this Agreement,
seeking any determination or ruling that, in the reasonable judgment of the
Transferor, would materially and adversely affect the performance by the
Transferor of its obligations under this Agreement, or seeking any determination
or ruling that would materially and adversely affect the validity or
enforceability of this Agreement.

(g)

Compliance with Requirements of Law.  The Transferor shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, will maintain in effect all qualifications required under
Requirements of Law and will comply in all material respects with all other
Requirements of Law in connection with servicing each Receivable the failure to
comply with which would have a material adverse effect on the Transferor’s
performance of its obligations under this Agreement.

(h)

All Consents.  All authorizations, consents, order or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by the Transferor in connection with the execution
and delivery of this Agreement by the Transferor and the performance of the
transactions contemplated by this Agreement by the Transferor, have been duly
obtained, effected or given and are in full force and effect, except those
consents, orders or approvals which would not materially and adversely affect
the Purchaser’s performance of its obligations under, or the validity or
enforceability of, this Agreement.

(i)

Official Record.  This Agreement has been approved by Bank One, National
Association’s board of directors, which approval is reflected in the minutes of
such board, and shall continuously from time to time of each such document’s
execution, be maintained as an official record of the Transferor.

SECTION 3.3.  Representations and Warranties as to Each Receivable.

The Transferor hereby makes the following representations and warranties as to
each Receivable conveyed by it to the Purchaser hereunder on which the Purchaser
shall rely in acquiring the Receivables.  Unless otherwise indicated, such
representations and warranties shall speak as of the Closing Date, but shall
survive the sale, transfer and assignment of the Receivables to the Purchaser
hereunder, the subsequent sale, transfer and assignment of the Receivables to
the Issuer under the Sale and Servicing Agreement, and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

(a)

Characteristics of Receivables.  The Receivable has been fully and properly
executed by the parties thereto and (i) has been originated by a Dealer and has
been purchased by the Transferor or its predecessors in interest (or by an
Affiliate of the Transferor and sold by such Affiliate to the Transferor) in the
ordinary course of their business, (ii) was underwritten in accordance with the
Transferor’s underwriting standards, (iii) is secured by a valid, subsisting,
binding and enforceable first priority security interest in the Financed Vehicle
in favor of the applicable originator (subject to administrative delays and
clerical errors on the part of the applicable government agency and to any
statutory or other lien arising by operation of law after the Closing Date which
is prior to such security interest), or all necessary action with respect to the
Receivable has been taken to perfect a first priority security interest in the
related Financed Vehicle in favor of the applicable originator, which security
interest is assignable together with such Receivable, and has been so assigned
to the Purchaser, and subsequently assigned to Issuer pursuant to the Sale and
Servicing Agreement, and pledged to Indenture Trustee pursuant to the Indenture,
(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security, (v) provided, at origination, for
level monthly payments (provided that the amount of the first or last payment
may be minimally different), which fully amortize the Initial Principal Balance
over the original term, (vi) provides for interest at the Contract Rate
specified in the Schedule of Receivables, and (vii) was originated in the United
States.

(b)

Individual Characteristics.  The Receivables have the following individual
characteristics as of the Cutoff Date; (i) each Receivable has a Contract Rate
of not less than 0.00% and not more than 18.00%; (ii) each Receivable had an
original term to maturity of not more than 72 months and of not less than 18
months and each Receivable has a remaining term to maturity, as of the Cutoff
Date, of 10 months or more; (iii) each Receivable had an Initial Principal
Balance less than or equal to $54,198.49; (iv) each Receivable has a Cutoff Date
Principal Balance of greater than or equal to $1,000.12; (v) no Receivable has a
scheduled maturity date later than May 24, 2009; (vi) no Receivable was more
than one payment cycle past due as of the Cutoff Date; (vii) no Obligor on any
Receivable was noted in the related records of the Transferor as being the
subject of any pending bankruptcy or insolvency proceeding as of the Cutoff
Date; (viii) no Receivable is subject to a force placed Physical Damage
Insurance Policy on the related Financed Vehicle; (xii) each Receivable is a
Simple Interest Receivable; (ix) the Dealer of the Financed Vehicle has no
participation in, or other right to receive, any proceeds of the Receivable; (x)
each Receivable was originated in the United States of America; and (xi) each
Receivable provides for level monthly payments which fully amortize the amount
financed, except for the last payment, which may be slightly different from the
level payment.  No selection procedures believed by the Transferor to be
materially adverse to the Noteholders were used in selecting the Receivables.

(c)

Schedule of Receivables.  The information with respect to each Receivable set
forth in the Schedule of Receivables, including (without limitation) the account
number, the Cutoff Date Principal Balance, the maturity date and the Contract
Rate, was true and correct in all material respects as of the close of business
on the Cutoff Date.

(d)

Compliance with Law.  The Receivable and the sale of the related Financed
Vehicle complied at the time it was originated or made, and will comply as of
the Closing Date, in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder.

(e)

Binding Obligation.  The Receivable constitutes the genuine, legal, valid and
binding payment obligation in writing of the Obligor, enforceable in all
material respects by the holder thereof in accordance with its terms, subject to
the effect of bankruptcy, insolvency, reorganization, liquidation, or other
similar laws and equitable principles affecting the enforcement of creditors’
rights generally, and the Receivable is not subject to any right of rescission,
setoff, claim, counterclaim or defense, including the defense of usury.

(f)

Lien in Force.  The Receivable has not been satisfied, subordinated or rescinded
and the Transferor has not taken any action which would have the effect of
releasing the related Financed Vehicle from the Lien granted by the Receivable
in whole or in part.

(g)

No Amendment or Waiver.  No material provision of the Receivable has been
amended, waived, altered or modified in any respect, except such waivers as are
reflected in the Receivable File, and no amendment, waiver, alteration or
modification causes such Receivable not to conform to the other representations
or warranties contained in this Section.

(h)

No Liens.  There are no Liens or claims, including Liens for work, labor,
materials or unpaid state or federal taxes, relating to the Financed Vehicle
securing the Receivable, that are or may be prior to or equal to the Lien
granted by the Receivable.

(i)

No Default or Repossession.  Except for payment delinquencies continuing for a
period of less than one payment cycle, as of the Cutoff Date, the Transferor has
no knowledge that a default, breach, violation or event permitting acceleration
under the terms of any Receivable exists, and the Transferor has no knowledge
that a continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable exists.  The Receivable is secured by a Financed
Vehicle that, as of the Cutoff Date, has not been repossessed without
reinstatement.

(j)

Insurance.  The Receivable requires the Obligor to insure the Financed Vehicle
under a Physical Damage Insurance Policy, pay the premiums for such insurance
and keep such insurance in full force and effect.

(k)

Good Title.  It is the intention of the Transferor that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Transferor to the Purchaser and that the beneficial interest in and title to the
Receivables not be part of the Transferor’s estate in the event of the
bankruptcy, insolvency, conservatorship or receivership of the Transferor.  No
Receivable has been sold, transferred, assigned, or pledged by the Transferor to
any Person other than the Purchaser.  Immediately prior to the transfer and
assignment herein contemplated, the Transferor had good and marketable title to
the Receivable free and clear of any Lien and had full right and power to
transfer and assign the Receivable to the Purchaser and immediately upon the
transfer and assignment of the Receivable to the Purchaser, the Purchaser shall
have good and marketable title to the Receivable, free and clear of any Lien.
 The Purchaser’s interest in the Receivable resulting from the transfer has been
perfected under the UCC.  All filings (including UCC filings) necessary in any
jurisdiction to give the Purchaser a first priority perfected ownership interest
in the Receivables, to give the Issuer a first priority perfected ownership
interest in the Receivables, and to give the Indenture Trustee a first priority
perfected security interest in the Receivables, shall have been presented to the
Indenture Trustee for filing in the appropriate filing offices.  Upon such
filing by the Indenture Trustee, the Indenture Trustee will have a first
priority perfected security interest in the Receivables.

(l)

Obligations.  The Transferor has duly fulfilled all material obligations on its
part to be fulfilled under, or in connection with, the Receivable.

(m)

Chattel Paper.  Each Receivable constitutes either “tangible chattel paper” or
“electronic chattel paper” within the meaning of the relevant UCC.  In the case
of a Receivable constituting “tangible chattel paper” within the meaning of the
relevant UCC, there is no more than one original executed copy of such
Receivable, which immediately prior to the delivery thereof to the Servicer (as
custodian) for the Issuer, was in the possession of the Transferor.  In the case
of a Receivable constituting “electronic chattel paper” within the meaning of
the relevant UCC, (i) there is no more than one authoritative copy of such
Receivable which (A) is unique, identifiable and unalterable, (B) has been
marked with a unique encrypted numerical identifier and (C) was communicated to
and maintained by the Transferor, and (ii) the Transferor has not communicated
an authoritative copy of such Receivable to any Person.

(n)

No Government Obligor.  The Obligor on the Receivable is not the United States
of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

(o)

Marking Records.  By the Closing Date, the Transferor shall have caused the
portions of the Transferor’s electronic master record of Motor Vehicle Loans
relating to the Receivables to be clearly and unambiguously marked to show that
the Receivable is owned by the Purchaser or the Issuer.

(p)

No Assignment.  As of the Closing Date, the Transferor shall not have taken any
action to convey any right to any Person that would result in such Person having
a right to payments received under the Insurance Policies or Dealer Agreements,
or payments due under the Receivable, that is senior to, or equal with, that of
the Purchaser.

(q)

Lawful Assignment.  The Receivable has not been originated in, and is not
subject to the laws of, any jurisdiction under which the sale, transfer or
assignment of such Receivable hereunder are unlawful, void or voidable.  The
Transferor has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of any portion of the Receivables.

(r)

Composition of Receivable.  No Receivable has a Principal Balance which includes
capitalized interest, late charges or amounts attributable to the payment of the
premium for any Physical Damage Insurance Policy.

(s)

Database File.  The information included with respect to each Receivable in the
database file delivered pursuant to Section 4.9(b) of the Sale and Servicing
Agreement is accurate and complete in all material respects.

(t)

Amounts.  The Original Pool Balance was $733,163,743.80.

(u)

States.  No Receivable was originated by or through a Dealer located in the
States of Maine, Maryland, Pennsylvania or Arizona.

SECTION 3.4.  Repurchase upon Breach.  The Transferor or the Purchaser, as the
case may be, shall inform the other party to this Agreement promptly, in
writing, upon the discovery of any breach or failure to be true of the
representations or warranties made by the Transferor in Section 3.3; provided
that the failure to give such notice shall not affect any obligation of the
Transferor.  If the breach or failure shall not have been cured by the last day
of the Collection Period which includes the 60th day (or if the Transferor
elects, an earlier day) after the date on which the Transferor becomes aware of,
or receives written notice from the Purchaser of, such breach or failure, and
such breach or failure materially and adversely affects the interests of the
Issuer and the Holders in any Receivable, the Transferor shall repurchase each
such Receivable from the Purchaser, or its successors or assigns, as of such
last day of such Collection Period at a purchase price equal to the Purchase
Amount for such Receivable as of such last day of such Collection Period, which
amount shall be deposited in the Collection Account pursuant to the provisions
of the Sale and Servicing Agreement.  Notwithstanding the foregoing, any such
breach or failure with respect to the representations and warranties contained
in Section 3.3 will not be deemed to have such a material and adverse effect
with respect to a Receivable if the facts resulting in such breach or failure do
not affect the ability of the Purchaser, or its successors or assigns, to
receive and retain payment in full on such Receivable.  In consideration of the
purchase of a Receivable hereunder, the Transferor shall (unless otherwise
directed by the Purchaser, or its successors or assigns, in writing) deposit the
Purchase Amount of such Receivable, no later than the close of business on the
next Deposit Date, in the manner specified in Section 5.4 of the Sale and
Servicing Agreement.  Upon the payment of such purchase price by the Transferor,
the Purchaser shall release and shall execute and deliver such instruments of
release, transfer or assignment, in each case without recourse or representation
as shall be necessary to vest in the Transferor or its designee any Receivable
repurchased pursuant hereto.  The sole remedy of the Purchaser and its successor
or assigns with respect to a breach or failure to be true of the warranties made
by the Transferor pursuant to Section 3.3, shall be to require the Transferor to
repurchase Receivables pursuant to this Section.

ARTICLE  IV

COVENANTS OF THE TRANSFEROR

The Transferor covenants and agrees with the Purchaser as follows:

SECTION 4.1.  Protection of Title to the Transferor Assets.  (a)  The Transferor
shall authorize and file such financing statements and cause to be authorized
and filed such continuation statements, all in such manner and in such places as
may be required by law fully to preserve, maintain and protect the interest of
the Purchaser, the Owner Trustee and the Indenture Trustee in the Receivables
and the proceeds thereof.  The Transferor shall deliver (or cause to be
delivered) to the Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.

(b)

Within 15 days after the Transferor makes any change in its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the meaning of § 9-507 of the UCC, the Transferor
shall give the Purchaser, the Owner Trustee and Indenture Trustee written notice
thereof and shall promptly file appropriate amendments to all previously filed
financing statements or continuation statements.

(c)

The Transferor shall maintain its computer systems relating to installment loan
recordkeeping so that, from and after the time of sale under this Agreement of
its Receivables, the Transferor’s master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser, the Issuer and the Indenture Trustee in such Receivable and that such
Receivable has been sold to the Purchaser and by the Purchaser to the Issuer and
is owned by the Issuer and has been pledged to the Indenture Trustee pursuant to
the Indenture.  Indication of the Purchaser’s, the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Transferor’s computer systems when, and only when, the related Receivable shall
have been paid in full or repurchased by the Transferor or purchased by the
Servicer.

(d)

If at any time the Transferor shall propose to sell, grant a security interest
in or otherwise transfer any interest in automotive receivables to any
prospective purchaser, lender or other transferee, the Transferor shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold to the Purchaser and then sold by the Purchaser to
the Issuer and pledged to the Indenture Trustee.

(e)

The Transferor shall, upon receipt by the Transferor of reasonable prior notice,
permit the Purchaser, the Owner Trustee and the Indenture Trustee, and their
respective agents at any time during normal business hours to inspect, audit and
make copies of and abstracts from the Transferor’s records regarding any
Receivable.

(f)

Reserved.

(g)

The Transferor shall deliver or cause to be delivered to the Purchaser, the
Owner Trustee and the Indenture Trustee:

(1)

promptly after the execution and delivery of this Agreement and of each
amendment hereto, an Opinion of Counsel either (A) stating that, in the opinion
of such counsel, all financing statements and continuation statements have been
executed and filed that are necessary fully to preserve and protect the interest
of the Purchaser in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or (B)
stating that, in the opinion of such counsel, no such action shall be necessary
to preserve and protect such interest; and

(2)

within 120 days after the beginning of each calendar year beginning with the
first calendar year beginning more than four months after the Cutoff Date and
until there are no Outstanding Notes, an Opinion of Counsel, dated as of a date
during such 120-day period, either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements have been executed
and filed that are necessary fully to preserve and protect the interest of the
Purchaser in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or (B)
stating that, in the opinion of such counsel, no such action shall be necessary
to preserve and protect such interest.

Each Opinion of Counsel referred to in clause (1) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

ARTICLE  V

MISCELLANEOUS PROVISIONS

SECTION 5.1.  Obligations of the Transferor.  The obligations of the Transferor
under this Agreement shall not be affected by reason of any invalidity,
illegality or irregularity of any Receivable.

SECTION 5.2.  The Transferor’s Assignment of Purchased Receivables.  With
respect to all Receivables repurchased by the Transferor pursuant to this
Agreement, the Purchaser shall assign, without recourse, representation or
warranty, to the Transferor all the Purchaser’s right, title and interest in and
to such Receivables, and all security and documents relating thereto.

SECTION 5.3.  Subsequent Transfer to Issuer and Indenture Trustee.  The
Transferor acknowledges that:

(a)

The Purchaser will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to Issuer and assign its rights under this Agreement to the Owner
Trustee for the benefit of the Noteholders and the Certificateholders, and that
the representations and warranties contained in this Agreement and the rights of
the Purchaser under Section 3.4 hereof are intended to benefit the Issuer, the
Owner Trustee, the Noteholders and the Certificateholders.  The Transferor
hereby consents to such sale and assignment.

(b)

Issuer will, pursuant to the Indenture, pledge the Receivables and its rights
under this Agreement to the Indenture Trustee for the benefit of the
Noteholders, and that the representations and warranties contained in this
Agreement and the rights of the Purchaser under this Agreement, including under
Section 3.4 are intended to benefit the Indenture Trustee and the Noteholders.  

SECTION 5.4.  Amendment.  (a)  This Agreement may be amended by the Transferor
and the Purchaser, without the consent of any of the Owner Trustee, Indenture
Trustee, the Noteholders, the Certificateholders or any other person to cure any
ambiguity or defect, to correct or supplement any provisions in this Agreement
or for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions in this Agreement; provided that such action
shall not, as evidenced by an Opinion of Counsel delivered to the Purchaser, the
Owner Trustee and the Indenture Trustee or the satisfaction of the Rating Agency
Condition, adversely affect in any material respect the interests of any
Noteholder or Certificateholder.

(b)

This Agreement may also be amended from time to time by the Transferor and the
Purchaser, with the consent of the Holders of Notes evidencing at least a
majority of the Outstanding Principal Amount of the Notes (voting together as a
single class) and the consent of the Holders of Certificates evidencing at least
a majority of the Certificate Percentage Interests for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided that no such amendment shall (i) increase or reduce in
any manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made for
the benefit of the Noteholders or the Certificateholders or (ii) reduce the
aforesaid percentage of the Outstanding Principal Amount of the Notes and the
Certificate Percentage Interests, the Holders of which are required to consent
to any such amendment, without the consent of the Holders of all the outstanding
Notes and the Holders of all the outstanding Certificates of each class affected
thereby.

(c)

Prior to the execution of any such amendment or consent, the Purchaser shall
furnish written notification of the substance of such amendment or consent to
each Rating Agency, the Owner Trustee, and the Indenture Trustee.

(d)

It shall not be necessary for the consent of Certificateholders or Noteholders
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof.

SECTION 5.5.  Waivers.  No failure or delay on the part of the Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.

SECTION 5.6.  Notices.  All demands, notices and communications pursuant to this
Agreement to either party shall be in writing, personally delivered, or sent by
telecopier, overnight mail or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt at the
address set forth in Exhibit A attached hereto or at such other address as may
be designated by it by notice to the other party.

SECTION 5.7.  Costs and Expenses.  The Transferor will pay all expenses incident
to the performance of its obligations under this Agreement and all expenses in
connection with the perfection as against third parties of the Purchaser’s
right, title and interest in and to the Transferor Assets and the Purchaser
agrees to pay expenses incident to the performance of its obligations under this
Agreement.

SECTION 5.8.  Representations to Survive.  The respective agreements,
representations, warranties and other statements by the Transferor and the
Purchaser set forth in or made pursuant to this Agreement shall remain in full
force and effect and will survive the Closing Date and any sale, transfer or
assignment of the Receivables by the Purchaser.

SECTION 5.9.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 5.10.  Counterparts.  This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby have caused this Purchase Agreement to be
executed by their respective officers thereunto duly authorized as of the date
and year first above written.




BANK ONE, NATIONAL ASSOCIATION,

as Transferor







By: /s/ Stephen Etherington                           

Name:

Stephen Etherington

Title:

Senior Vice President







BANK ONE AUTO SECURITIZATION LLC,

as Purchaser







By: /s/ Stephen Etherington                           

Name:

Stephen Etherington

Title:

Vice President










--------------------------------------------------------------------------------




Exhibit A




Location of Transferor and the Purchaser







BANK ONE, NATIONAL ASSOCIATION




Address for Notice:




100 East Broad Street

Columbus, Ohio  43215










BANK ONE AUTO SECURITIZATION LLC




Address for Notice:




Mail Code DE1-1001

201 N. Walnut Street

Wilmington, Delaware  19801





